—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about August 5, 1994, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s claims that defendant did not provide her with enough patients to complete the clinical requirements for graduation, and that defendant’s decision not to certify her for graduation in time to take the board examination was arbitrary and made in bad faith, have no support in the record and fail to raise any issues of fact requiring a trial. Concur— Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.